t c summary opinion united_states tax_court sanford m and sally kirshenbaum petitioners v commissioner of internal revenue respondent docket no 10498-o0s filed date sanford m kirshenbaum pro_se john aletta for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure - respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure after dismissal of petitioner sally kirshenbaum mrs kirshenbaum the issues for decision are as follows whether petitioner sanford m kirshenbaum petitioner received a taxable_distribution of dollar_figure from his individual_retirement_account ira we hold that he did whether petitioner received taxable social_security_benefits of dollar_figure we hold that he did whether petitioner is entitled to ira contribution deductions of dollar_figure we hold that he is not whether petitioner is liable for an accuracy-related_penalty under sec_6662 due to a substantial_understatement_of_income_tax we hold that he is an adjustment to the amount of petitioner’s itemized_deductions is a purely mechanical matter the resolution of which is dependent on our disposition of the disputed issues petitioner sally kirshenbaum did not appear at trial and did not execute the stipulation of facts accordingly the court will dismiss this action as to her rule b however decision will be entered against petitioner sally kirshenbaum consistent with the decision entered against petitioner sanford m kirshenbaum as to the deficiency in tax and the accuracy- related penalty background some of the facts have been stipulated and they are so found petitioners resided in cranston rhode island at the time that their petition was filed with the court a petitioner and his background petitioner was born on date and he turned in petitioner obtained a law degree from boston university law school and also obtained a masters of law in taxation in from the same university from through petitioner worked as an attorney in the collection litigation division for the office_of_chief_counsel in boston massachusetts thereafter petitioner became a sole practitioner practicing general law in the state of rhode island in petitioner was diagnosed with chronic depression for which he received medical treatment petitioner’s medical_condition adversely affected his professional responsibilities and therefore the rhode island supreme court placed petitioner on inactive status by order dated date due to his incapacity to continue to practice law see iddings v mcburney a 2d r i thereafter petitioner was unable to continue in the practice of law as a result petitioner began receiving payments from the social_security administration in which - - continued through the taxable_year in issue b petitioner’s investment strategy petitioner has maintained several iras with institutions such as fidelity investments as relevant herein in petitioner became dissatisfied with the 8-percent return on his ira deposits with fidelity investments and therefore petitioner orchestrated an arrangement between himself and marlene hope inc to get out of fidelity in order to increase his investment return at trial petitioner described his investment strategy as follows years back i had been doing some real_estate buying and selling and mortgaging i figured that’s the only place i can get a job and go back to work i came across what i thought was a good deal a single family house costing dollar_figure and i found a tenant a section 8' tenant who needed five bedrooms she would gladly occupy the house providing she got approval from the section people in providence this went through and ultimately i bought the house for dollar_figure i gave a dollar_figure deposit and the balance of dollar_figure or thereabouts was to come from fidelity i spoke to fidelity about withdrawing this money they said as long as it doesn’t come into your hands you could roll it over i didn’t want to pay taxes on some dollar_figure in the state i was in then have to pay taxes on it and then not have it for the future i relied on them the deal went through section is a reference to sec of the united_states housing authority act of ch 80_stat_888 as amended by the housing_and_community_development_act_of_1974 publaw_93_ sec a 88_stat_662 which is codified a sec_42 u s c sec 1437f generally section refers to assisted public housing --- - x the problem was where was i going to put it i knew i couldn’t put it in my own hands i didn’t want to put it back into a mutual_fund which was costing me money every year for fees and everything else i decided i would buy this house and rent it to this section woman t withdrew dollar_figure go it went from fidelity insurance to the corporate account of marlene hope inc i never touched any of that money it never went through my fingers at all marlene hope inc marlene hope inc mhi was created in the 1970s and subsegquently incorporated in the state of rhode island as a for- profit corporation petitioner’s daughter marlene hope kirshenbaum petitioner’s daughter is the president and sole shareholder of mhi mhi is engaged in the business of real_estate purchasing selling and development residential real_estate management and real_estate mortgaging mhi maintains its corporate funds in an account with first bank trust co mhi filed a form 1120-a u s_corporation short-form income_tax return for the taxable_year reporting total income of dollar_figure total deductions of we note that mhi’s business address and telephone number is the same as petitioner’s residential address and telephone number on his form_1040 petitioner claimed a dependency_exemption for marlene hope kirshenbaum who was born in and resides with him -- - dollar_figure and a zero tax_liability however mhi did not file an income_tax return for the taxable years and the investment_property on date mhi entered into a single multi family purchase and sales agreement with marianna laliberte seller to purchase a one-family cottage pincite veazie street providence rhode island veazie property for dollar_figure mhi placed a dollar_figure deposit towards the purchase_price and the parties scheduled the closing date for date pursuant to the veazie property purchase agreement petitioner directed fidelity investments to wire transfer a portion ie dollar_figure of one of his iras fidelity ira to mhi’s corporate bank account at first bank and trust co fidelity investments completed this transaction on date fidelity investments sent petitioner a form 1099-r distributions from pensions annuities retirement or profit-- sharing plans iras insurance contracts etc that reported a gross distribution of dollar_figure and a taxable_amount of dollar_figure on date mhi used petitioner’s fidelity ira distribution to pay the veazie property purchase_price balance of dollar_figure the seller conveyed title to the veazie property to petitioner does not suggest that fidelity investments mistakenly issued a form 1099-r that designated the fidelity ira transfer incorrectly as an ira distribution - mhi mhi maintains the veazie property as residential_rental_property for assisted public housing ’ the local housing authority pays mhi a monthly rent of dollar_figure housing payment the tenant also reimburses mhi directly for utility expenses at dollar_figure per month plus any excess_amount petitioner’s veazie property-ira arrangement at trial petitioner described his veazie property-ira arrangement as follows petitioner the housing payment was all designated as income from the section housing the housing payment was designated as an ira in my account the court how were you benefitting from this then petitioner i wasn’t the court well isn’t an eight percent return better than no return at all it sounds like you made a gift to your daughter or this corporation petitioner no no no it’s designated as a corporation that that money is mine eventually the court but you’re telling us that this arrangement was designed for your ultimate income security ’ the same section tenant has occupied the veazie property since mhi purchased it in the phrase veazie property-ira arrangement and its derivatives are intended only for narrative convenience to describe the form of the disputed transaction and does not connote the existence of an ira for federal_income_tax purposes --- - petitioner that was my ira designated as my ira the court okay now at some point or other presumably you would have need for your ira correct petitioner instead of drawing it out from fidelity i’m drawing it out from mhi petitioner in addition to the increase in money received because of the rent from fidelity if i was making eight percent i’m making ten or here plus there’s a good share that when that property is sold there will be a capital appreciation at least of dollar_figure so that was a good investment petitioner all i know is that it’s the agreement between petitioner and mhi designated in the corporate files and on that file that it’s my ira petitioner we don’t have a written_agreement if i set up something like this she would say okay you’re the father you do it but she has no legal_obligation to do anything that i say petitioner corroborates this description of the veazie property-ira arrangement in his letter to the internal_revenue_service dated date which stated in part as follows it was not pleased with the return i was getting from fidelity on the veazie street investment with a purchase_price of dollar_figure invested i with the rental income am making over per year in interest and have a good opportunity for capital_gains when the property is sold this certainly is a lot better than what i was getting at fidelity this whole transaction is recorded in the corporate records as an ira investment from me the dollar_figure difference between the purchase_price of dollar_figure and the dollar_figure transfer from fidelity is continued c petitioner’s form_1040 petitioner and mrs kirshenbaum filed a joint form_1040 u s individual_income_tax_return for petitioner listed his occupation as retired and mrs kirshenbaum listed her occupation as therapist ’ on the form_1040 petitioner reported the following items line wages salaries tips etc dollar_figure line 8a taxable interest dollar_figure line taxable refunds dollar_figure line capital_gain or loss big_number line 15a total ira_distributions dollar_figure line 15b taxable_amount line rental real_estate big_number line 20a social_security_benefits dollar_figure line 20b taxable_amount line other income dollar_figure line add lines through total income dollar_figure line ira deduction dollar_figure line self-employed health insurance deduction dollar_figure line add line sec_23 through 3la dollar_figure line subtract line from line adjusted_gross_income dollar_figure line itemized_deductions dollar_figure line subtract line from line dollar_figure line total number of exemptions dollar_figure line taxable_income line total_tax petitioner handwrote the word rollover next to the amount of dollar_figure dollar_figure petitioner handwrote the word disability next to the amount of continued an additional ira investment from me for the year at the time of trial mrs kirshenbaum wa sec_64 years old she has a masters degree in education and works as a full-time speech pathologist for the pawtucket public school system -- - petitioner attached to the form_1040 a form_w-2 wage and tax statement from the pawtucket public school system pawtucket school disclosing the payment of wages to mrs kirshenbaum in the amount of dollar_figure during the form_w-2 indicated that mrs kirshenbaum contributed to an ers and that she was an active_participant in a qualified_retirement_plan d respondent’s deficiency_notice in the notice_of_deficiency respondent determined that petitioner received a taxable ira distribution of dollar_figure on the basis that petitioner did not roll over his ira distribution respondent also determined that petitioner received taxable social_security_benefits of dollar_figure which was not disability_income in addition respondent determined that both petitioner and mrs kirshenbaum were not entitled to ira contribution deductions because they did not substantiate their ira deductions finally respondent determined that petitioners are liable for an accuracy-related_penalty due to a substantial_understatement_of_income_tax discussion in general the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are incorrect rule a 290_us_111 under ‘ ers stands for employee retirement_system sec_7491 however the burden_of_proof shifts to the commissioner if inter alia the taxpayer first introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for income_tax ’ 116_tc_438 with respect to a taxpayer’s liability for any penalty however sec_7491 c places on the commissioner the burden of production a the ira distribution’ generally any amount_paid or distributed out of an ira is includable in the recipient’s gross_income as provided in sec_72 sec_408 sec_1_408-4 income_tax regs this rule does not apply however to any amount distributed from an ira to the individual for whose benefit the account is maintained if the entire amount is paid into an ira for the benefit of such individual not later than days after the distribution sec_408 110_tc_1 sec_1_408-4 b income_tax regs moreover revrul_78_406 1978_2_cb_157 provides that a transfer of a participant’s ira funds directly from one trustee sec_7491 is applicable to court proceedings arising in connection with examinations commencing after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec a c 112_stat_685 we assume arguendo that the veazie property-ira arrangement is not a prohibited_transaction under sec_4975 despite its specious characteristics see sec_408 bank to another trustee bank is not a rollover_contribution because no such funds were paid or distributed to the participant and such funds are not within the direct control and use of the participant ’ see crow v commissioner tcmemo_2002_178 martin v commissioner tcmemo_1992_331 affd without published opinion 987_f2d_770 5th cir the revenue_ruling further states this conclusion would apply whether the bank trustee initiates or the ira participant directs the transfer of funds revrul_78_406 c b pincite in other words the revenue_ruling suggests that a trustee-to- trustee transfer is tax free to the ira owner without the need for the transfer to qualify as a rollover_contribution as relevant to the present case an ira is a_trust created or organized in the united_states for the exclusive benefit of an individual but only if the written governing instrument creating the trust meets certain statutory requirements sec_408 sec_1_408-2 income_tax regs see 77_tc_1096 affd 680_f2d_1388 5th cir sec_1_408-2 income_tax regs specifically provides in part that the instrument creating the trust must be in writing see phelan v united_states civil_action no 83-1997-z d c mass deposit of funds in bank not sufficient to constitute an i we note that although entitled to consideration revenue rulings are not precedent 381_us_68 ira because bank’s acknowledgment did not meet the statutory requirements of sec_408 in the petition petitioner states that the ira distribution is not taxable because the taxpayers’ demonstrated that they intended to hold and administer the property acquired by the rollover in such a manner as to comply with sec_408 a to the best of their ability at trial petitioner adamantly asserted that his fidelity ira was transferred directly to his veazie property-ira via a trustee-to-trustee transfer and therefore that the transfer was not taxable we need not and do not make a determination whether petitioner’s transaction was either a rollover_contribution or a trustee-to-trustee transfer because we conclude that petitioner’s veazie property--ira is not a valid ira within the meaning of sec_408 in the present case petitioner directed that his fidelity ira distribution be transferred to his veazie property-ira the record is replete with petitioner’s conclusory and self-serving testimony regarding the purported validity of his veazie property-ira however petitioner candidly admitted at trial that no such written_agreement regarding his veazie property-ira exists but that such a designation exists in mhi’s corporate ' sec_408 provides the trustee is a bank as defined in subsection n or such other person who demonstrates to the satisfaction of the secretary that the manner in which such other person will administer the trust will be consistent with the requirements of this section files petitioner’s purported designation however was not buttressed by any written documentation thus the lack of a written governing instrument creating petitioner’s purported veazie property-ira is fatal to his contention that he established an ira consistent with sec_408 the statute and regulations are clear that a written governing instrument is required to establish an ira and therefore without a written instrument petitioner’s purported veazie property-ira must fail to qualify as an ira pursuant to sec_408 a in view of the foregoing we hold that petitioner received a taxable ira distribution of dollar_figure therefore we sustain respondent’s determination on this issue b social_security_benefits sec_86 provides for the taxability of social_security_benefits pursuant to a statutory formula for tax purposes social_security disability benefits are treated in the same manner as other social_security_benefits sec_86 thomas v commissioner tcmemo_2001_120 thus if a taxpayer’s modified_adjusted_gross_income magi plus one-half of the we do not regard petitioner’s statements regarding the veazie property-ira as credible_evidence within the meaning of sec_7491 see 87_tc_74 see also sykes v commissioner t c memo accordingly we decide the issue before us without regard to the general burden-shifting rule_of sec_7491 -- - taxpayer’s social_security_benefits exceeds a certain base_amount or an adjusted_base_amount then a portion of the taxpayer’s social_security_benefits is includable in gross_income and subject_to federal_income_tax sec_86 through d the includable portion never exceeding percent varies according to a formula set forth in sec_86 as relevant in the present case for a joint_return the base_amount is dollar_figure and the adjusted_base_amount is dollar_figure sec_86 b and b petitioner contends that the payments he received from the social_security administration were nontaxable disability benefits on the other hand respondent contends in the notice_of_deficiency that we have no indication that the dollar_figure was disability_income from social_security we however need not decide whether petitioner’s social_security payments are properly characterized as disability benefits assuming arguendo that petitioner in fact received social_security disability benefits our analysis of whether such payments are includable in petitioner’s gross_income remains unchanged as stated above social_security disability benefits are treated the same as other social_security_benefits sec_86 thomas v commissioner ‘7 our decision on this issue does not depend on which party has the burden_of_proof we note in passing however that petitioner does not argue that sec_7491 places the burden_of_proof on the commissioner here supra accordingly because petitioner’s magi plus one-half of his benefits exceeds the adjusted_base_amount a portion of his social_security_benefits is taxable see sec_86 c thus we sustain respondent’s determination on this issue c petitioner’s ira deductions as a preliminary matter we note that deductions are strictly a matter of legislative grace and a taxpayer bears the burden of proving his or her entitlement to the claimed deductions rule a see 292_us_435 290_us_111 cf sec_7491 taxpayers are required to maintain records sufficient to substantiate their claimed deductions see sec_6001 sec_1_6001-1 income_tax regs generally a taxpayer is entitled to a deduction for qualified retirement contributions sec_219 sec_1 l a income_tax regs as relevant herein sec_219 defines a qualified_retirement_contribution as any amount_paid in cash for the taxable_year by or on behalf of an individual to an individual_retirement_plan for such individual’s benefit ’ because petitioner has not established that he fully complied with the substantiation requirements of sec_7491 a a we decide the issue before us without regard to sec_7491 sec_7701 defines an individual_retirement_plan as an individual_retirement_account described in sec_408 and continued also as relevant to the present case the maximum allowable deduction in any taxable_year for a married individual is dollar_figure sec_219 the amount of the deduction however may be limited where the taxpayer or the taxpayer’s spouse was for any part of the taxable_year an active_participant in a qualified_retirement_plan sec_219 a petitioner contends that he and mrs kirshenbaum each contributed dollar_figure to an existing traditional_ira for petitioner further claims that he is entitled to an ira deduction even if mrs kirshenbaum is covered by the pawtucket school’s pension_plan because mrs kirshenbaum does not have any vested rights in her pension_plan in addition petitioner steadfastly claims that he is entitled to an ira deduction whether it’s from a rollover or from out of pocket however there is no evidence to support petitioner’s contention that he or mrs kirshenbaum made qualified retirement contributions in other than his unsubstantiated allegations at trial petitioner testified that he contributed to an existing ira but he could not clearly articulate whether such contribution was made to fidelity investments another ira account or some other gualified retirement account most importantly petitioner did not provide any substantiating continued as an individual_retirement_annuity described in sec_408 see 77_tc_1096 -- - records of his purported ira contribution nor did he demonstrate that he maintained such records the same may be said regarding any ira that mrs kirshenbaum may have maintained we conclude that petitioner failed to substantiate the making of any qualified ira contribution pursuant to sec_219 and therefore is not entitled to ira contribution deductions thus we sustain respondent’s determination on this issue d accuracy--related penalty as previously mentioned sec_7491 places on the commissioner the burden of production with respect to a taxpayer’s liability for any penalty however the taxpayer still has the burden of proving that the commissioner’s determination of the accuracy-related_penalty is erroneous rule a 503_us_79 290_us_111 116_tc_438 bur corp v commissioner 67_tc_111 36_tc_170 moreover in evaluating evidence the court is not bound to accept as gospel the unverified and undocumented testimony of a taxpayer 87_tc_74 65_tc_87 affd we hold that respondent satisfied the burden of production under sec_7491 because the record shows that petitioner failed to include certain items in income and claimed deductions to which he was not entitled 116_tc_438 - - per curiam 540_f2d_821 5th cir as relevant herein sec_6662 imposes an accuracy- related penalty equal to 20-percent of an underpayment that is due to a substantial_understatement_of_income_tax see sec_6662 and b an individual substantially understates his or her income_tax when the reported tax is understated by the greater of 10-percent of the tax required to be shown on the return or dollar_figure sec_6662 a tax is not understated to the extent that the treatment of the item is based on substantial_authority or relevant facts are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 b moreover the accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability for such year id petitioner reported zero tax on his return the amount - - reguired to be shown on the return was dollar_figure therefore petitioner understated his income_tax in an amount greater than dollar_figure or 10-percent of the tax required to be shown on his return petitioner did not present any evidence or make any showing as to why respondent’s penalty determination is in error petitioner contends that he is not liable for the accuracy- related penalty because he had a reasonable basis for the tax items at issue and because he relied on the advice of a representative of fidelity investments given petitioner’s legal education and experience petitioner did not have a reasonable basis for the tax items at issue especially in the absence of substantiating records moreover petitioner’s purported reliance on a financial representative was not reasonable nor prudent see sec_1_6662-4 income_tax regs the facts and circumstances of this case support the imposition of an accuracy-related_penalty under sec_6662 a and b accordingly we sustain respondent’s determination on this issue be conclusion we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude they are without merit --- - reviewed and adopted as the report of the small_tax_case division to reflect the foregoing order of dismissal as to sally kirshenbaum and decision will be entered for respondent
